Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 28 July 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 July 2022.
DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 28 July 2022.
Claim 19 is amended by the Applicant.
Claims 1-20 are currently pending.
Claims 11-20 are withdrawn from consideration.
Claims 1-10 are being considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
The Examiner acknowledges the Applicant’s amendment to claim 19 from an apparatus to a method claim which now groups claim 19 into Group II, and the election of Group I which now includes claims 1-10, without traverse.
Claim Interpretation
Regarding claim 1, as best understood according to paragraph [0037], the term "load bearing block" is interpreted to be the same structure as the chord-wise members 74, 76. Further the term “pin joint slots” is interpreted to comprise the structure of a bushing, and not to require a bushing in addition to a “pin joint slot.”
Regarding claim 4, the claim language, "wherein the operational temperature changes of the wind turbine comprise temperature changes ranging from about −40 degrees Celsius (° C.) to about 60° C" is interpreted to be merely intended use, since the claim merely states the natural temperature conditions on Earth in which wind turbines are used, without imparting a structural difference. In other words, the manner (i.e. normal wind turbine operation in the Earth environment) of operating the wind turbine does not differentiate the claimed apparatus, since apparatus claims cover what a device is, not what a device does (see MPEP 2114). However, in order to expedite prosecution, the Examiner has included a prior art rejection with art that explicitly states the normal operating temperatures of wind turbines.
Regarding claim 6, the claim limitation which states, "wherein the composite material is optionally reinforced with one or more fiber materials to achieve a predetermined fiber content" is interpreted to be merely optional, and thus not required. The Examiner suggests amending the claim language to no longer include the term "optionally" so the limitation(s) are no longer optional. The Examiner notes, since the prior art teaches the optional limitations, and in order to expedite prosecution, a prior art rejection with the optional limitations is still included below.
Regarding claim 10, the limitation “substantially equal plus or minus 20%” can be anticipated by a value that is equal to the claimed value since the Instant Application has not disclosed any evidence of unexpected results pertaining to the range “plus or minus 20%” (see MPEP 2131.03).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4:
The term “about” in claim 4 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner notes it is not clear how far the temperature range can deviate from -40°C to 60°C and still be from about -40°C to about 60°C.
Regarding Claim 7:
The term “about” in claim 7 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner notes it is not clear how far the fiber content can deviate from 55% and still be about 55%.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merzhaeuser (US 20150369211 A1), hereafter referred to as Merzhaeuser, view of Wackerle et al (US 4412784 A), hereafter referred to as Wackerle, Floyd (US 20130243601 A1), hereafter referred to as Floyd, and Official Notice.
 Regarding Claim 1 Merzhaeuser discloses the following: 
A rotor blade (28) for a wind turbine, comprising:
a first blade segment (30) and a second blade segment (32) extending in opposite directions from a chord-wise joint (34), each of the first (30) and second (32) blade segments comprising at least one shell member (as seen in FIG. 4, also see [0018]) defining an airfoil surface (as seen in FIG. 4, also see [0018]); and,
one or more pin joints for connecting the first (30) and second (32) blade segments at the chord-wise joint (34), the one or more pin joints comprising one or more pin joint tubes (56, 58) received within the one or more pin joint slots (62, 64), the one or more pin joint slots (62, 64) secured within a load bearing block (74, 76),
wherein the one or more pin joint slots (62, 64) are constructed of a first material (namely steel; the pin joint slots which receive the pin joint tubes (56, 58) may include an interference-fit steel bushed joint (see [0021]), and the interference fit pin joint slots (62, 64) perform the exact same function as the instant application (see [0022]) since they also comprise flanges configured to distribute compression loads at the chord-wise joint thus the pin joint slots (62, 64) are bushings in as much as the instant application, also see claim 11), having a first coefficient of thermal expansion (inherently); and 
the load bearing block (74, 76) is constructed of glass reinforced fibers (see [0023], second to the last sentence, otherwise described as fiber reinforced plastic in claim 10; the Examiner notes it is well known in the art that glass reinforced plastic is another name for fiberglass), having a second coefficient of thermal expansion (inherently).
Merzhaeuser does not explicitly disclose the following:
the first and second coefficients of thermal expansion being substantially equal so as to maintain contact between the one or more pin joint slots and the load bearing block during operational temperature changes of the wind turbine.
However Wackerle teaches the following:
It is well known in the art to modify the reinforcing layers of a fiberglass composite used for wind turbines to have the proper combination of glass and carbon fibers to ensure the thermal coefficient of the fiber glass composite matches the thermal coefficient of a flange connection made of metal in order to provide uniform stiffness at the blade connection (see Col. 4, line 64 - Col. 5 line 5).
And Floyd teaches the following:
A bearing block assembly, comprising:
a bearing block (104, also labeled 114) defining one or more openings (110); and,
one or more pin joint slots (116) received within the one or more openings (110) of the bearing block (104, also labeled 114),
wherein the one or more pin joint slots (116) are constructed of a metal material (116 is a metal foam bushing, see [0023]) having a first coefficient of thermal expansion (see [0022]), the bearing block (104, also labeled 114) constructed of a composite material (see [0023]) having a second coefficient of thermal expansion (see [0022]), the first and second coefficients of thermal expansion being substantially equal (see [0022]) so as to maintain contact between the one or more pin joint slots (116) and the bearing block (104, also labeled 114) during operational temperature changes of the bearing block (104, also labeled 114) assembly. The Examiner further notes, Floyd discloses it is well known in the art to modify the density of a metallic bushing that cooperates with a composite load bearing block in order to match the thermal coefficient of the metal to the composite with the reasonable expectation of accommodating an interference fit without transferring forces that would damage the connection (see Floyd, [0025]).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fiberglass composite load bearing block that cooperates with the steel bushings (also known as pin joint slots 62, 64), as disclosed by Merzhaeuser, wherein the reinforcing layers of the fiberglass composite are modified to have a coefficient of thermal expansion that is substantially equal to the coefficient of thermal expansion of the steel bushings, with the reasonable expectation of successfully providing a uniform stiffness at the blade joint connection during wind turbine operation (see Wekerle, Col. 5, lines 0-4). The Examiner notes, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steel bushings that cooperate with the fiberglass load bearing block, as disclosed by Merzhaeuser, wherein the bushing is modified to be a metal foam bushing, as taught by Floyd, with the reasonable expectation of successfully modifying the thermal coefficient of the bushing to match the surrounding composite material thermal coefficient, resulting in an interference fit between the metal bushing and the composite load bearing block which is maintained without transferring damaging forces to the connection (see Floyd, [0025]).
Regarding Claim 2, Merzhaeuser, Wackerle, Floyd, and Official Notice disclose the following:
The rotor blade (28) of claim 1,
Merzhaeuser continues to teach the following:
wherein the first material comprises a metal material ([0021]) and the second material comprises a composite material ([0023]).
 Regarding Claim 3, Merzhaeuser, Wackerle, Floyd, and Official Notice disclose the following:
The rotor blade (28) of claim 1,
Merzhaeuser continues to teach the following:
wherein the one or more pin joint slots (62, 64) comprise one or more bushings (for example see [0020], claim 11).
Regarding Claim 9, Merzhaeuser, Wackerle, Floyd, and Official Notice disclose the following:
The rotor blade (28) of claim 2,
Merzhaeuser continues to teach the following:
wherein the metal material comprises steel (see [0021]).
Regarding Claim 10, Merzhaeuser, Wackerle, Floyd, and Official Notice disclose the following:
The rotor blade (28) of claim 1,
Merzhaeuser continues to teach the following:
wherein the first and second coefficients of thermal expansion are substantially equal (as already discussed in the rejection of claim 1 above).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merzhaeuser (US 20150369211 A1), hereafter referred to as Merzhaeuser, view of Wackerle et al (US 4412784 A), hereafter referred to as Wackerle, Floyd (US 20130243601 A1), hereafter referred to as Floyd, and Official Notice as applied to claim 2 above, in further view of Non-patent literature by Dataforth entitled, “Wind Turbines Today Enhanced Reliability with Dataforth Signal Conditioners”, hereafter referred to as Dataforth and Non-Patent literature by Dr Steve Lacey entitled, “Sealing wind turbine rotor, blade and tower bearings,” hereafter referred to as Lacey.
Regarding Claim 4, Merzhaeuser, Wackerle, Floyd, and Official Notice disclose the following:
The rotor blade (28) of claim 1,
Merzhaeuser, Wackerle, and Floyd do not explicitly disclose the following:
wherein the operational temperature changes of the wind turbine comprise temperature changes ranging from about −40 degrees Celsius (° C) to about 60° C (*Examiner note, the claim language, "wherein the operational temperature changes of the wind turbine comprise temperature changes ranging from about −40 degrees Celsius (° C.) to about 60° C" is interpreted to be merely intended use, since the claim merely states the natural temperature conditions on Earth in which wind turbines are used, without imparting a structural difference. In other words, the manner (i.e. normal wind turbine operation in the Earth environment) of operating the wind turbine does not differentiate the claimed apparatus, since apparatus claims cover what a device is, not what a device does (see MPEP 2114). 
However Dataforth teaches the following:
it is well known in the art that “Wind turbines operate under a wide range of environmental conditions, including extremes such as 100% humidity and ambient temperatures from -40°C to 85°C” (Page 3, paragraph 1). (*Then Examiner notes the prior art range -40°C to 85°C is considered anticipatory for the Instant Application range of -40°C to 60°C since the prior art range encompasses the entire temperature range of the Instant Application and the Instant Applicant has not provided an allegation of criticality or any evidence demonstrating any difference across the range. Since one of ordinary skill in the art can immediately envisage a wind turbine being exposed to conditions of up to 60°C on Earth based on the teaching that a wind turbine may be exposed to up to 85°C, the Dataforth range is considered to be sufficiently specific to the claimed range.)
And Lacey teaches the following:
it is well known in the art that “the operating temperatures expected of a wind turbine can range from -30°C in Arctic regions to +60°C in sub-tropical climates,” (see Page 1, paragraph 3). (*Then Examiner notes the prior art range -30°C to 60°C is considered anticipatory for the Instant Application range of -40°C to 60°C since the prior art range encompasses nearly the entire temperature range of the Instant Application and the Instant Applicant has not provided an allegation of criticality or any evidence demonstrating any difference across the range. Since one of ordinary skill in the art can immediately envisage a wind turbine being exposed to conditions of -40°C on Earth based on the teaching that a wind turbine may be exposed to up to -30°C,  the Lacey range is considered to be sufficiently specific to the claimed range.)
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operational temperature changes of the wind turbine, as disclosed by Merzhaeuser (as modified by Wackerle, Floyd, and Official Notice), wherein the temperature ranges from -40°C to 85°C, as taught by Dataforth, or  wherein the temperature ranges from -30°C to 60°C, as taught by Lacey, with the reasonable expectation of successfully producing a wind turbine capable of operating under a broad range of environmental conditions (see Dataforth, Page 3, paragraph 1) and/or withstanding both Arctic regions and tropical climates (see Lacey, page 1, paragraph 3). The Examiner further notes, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature range to be from 

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merzhaeuser (US 20150369211 A1), hereafter referred to as Merzhaeuser, view of Wackerle et al (US 4412784 A), hereafter referred to as Wackerle, Floyd (US 20130243601 A1), hereafter referred to as Floyd, and Official Notice as applied to claim 2 above, in further view of Non-Patent literature by Cousins et al entitled, “Recycling glass fiber thermoplastic composites from wind turbine blades,” hereafter referred to as Cousins.
Regarding Claim 5, Merzhaeuser, Wackerle, Floyd, and Official Notice disclose the following:
The rotor blade (28) of claim 2, (as shown above)
Merzhaeuser continues to teach the following:
the load bearing block (74, 76) is made of glass reinforced fibers (see [0023], second to the last sentence, otherwise described as fiber reinforced plastic in claim 10; the Examiner further notes Official Notice: it is well known in the art that glass reinforced plastic is another name for fiberglass)
Merzhaeuser, Wackerle, and Floyd do not explicitly disclose the following:
wherein the composite material (in this case fiberglass) comprises at least one of a thermoset resin or a thermoplastic resin.
However Cousins teaches the following:
it is well known in the art to fabricate wind turbine blades out of either a thermoset resin (page 1, column 2 last sentence) or a thermoplastic resin (see for example, Abstract, Conclusions section).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of glass fibers and carbon fibers of the composite wind turbine blade as disclosed by Wackerle (and modified by Merzhaeuser, Floyd, and Official Notice), wherein the composite material further comprises at least one of a thermoset resin or a thermoplastic resin, as taught by Cousins, with the reasonable expectation of successfully creating a wind turbine blade that cannot be recycled, or creating a wind turbine blade that can be recycled, respectively (see Cousins at least Abstract and Conclusions sections).
Regarding Claim 6, Merzhaeuser, Merzhaeuser, Wackerle, Floyd, Official Notice, and Cousins disclose the following:
The rotor blade (28) of claim 5, (as shown above)
Merzhaeuser continues to teach the following:
wherein the composite material is made up of glass fiber reinforced plastic;
Wackerle continues to teach the following:
wherein the composite material is optionally reinforced with one or more fiber materials (glass fibers and carbon fibers, see Col. 4, lines 64-Col. 5, line 1) to achieve a predetermined fiber content.
Regarding Claim 7, Merzhaeuser, Wackerle, Floyd, Official Notice, and Cousins disclose the following:
The rotor blade (28) of claim 6, (as shown above)
Wackerle continues to teach the following:
the proper combination of glass and carbon fibers used in reinforcing layers of a composite is a results effective variable that effects the thermal expansion coefficient of the composite (see Col. 4, lines 64-Col. 5, line 1).
Merzhaeuser, Wackerle, Floyd, Official Notice, and Cousins do not explicitly disclose the following:
wherein the predetermined fiber content is greater than about 55%.
However the Examiner notes the following:
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of glass fibers and carbon fibers of the composite wind turbine blade as disclosed by Wackerle (and modified by Merzhaeuser, Floyd, and Official Notice), wherein the predetermined fiber content is greater than about 55% as claimed by the Instant Application; with the reasonable expectation of successfully modifying the thermal expansion coefficient of the composite material to match the metal mating material in the joint connection of a wind turbine blade, and thereby providing a uniform stiffness at the blade connection during wind turbine operation (see Wackerle, Col. 5, lines 0-4)  Therein it is known that the combination of glass and carbon fibers used in a wind turbine blade. is a result effective variable effecting the thermal expansion coefficient of the composite (see Wackerle, Col. 4, lines 64-Col. 5, line 1). Therein an optimization of the fiber content could be undertaken following the extension of the same logic, as disclosed by Wackerle, under the same known conditions, and using the same result effective variable.
Regarding Claim 8, Merzhaeuser, Merzhaeuser, Wackerle, Floyd, Official Notice, and Cousins disclose the following:
The rotor blade (28) of claim 6, (as shown above)
Merzhaeuser continues to teach the following:
wherein the composite material is made up of glass fiber reinforced plastic;
Wackerle continues to teach the following:
wherein the one or more fiber materials comprising at least one of glass fibers and carbon fibers (see Col. 4, lines 64-Col. 5, line 1).
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action. For similar wind turbine blade arrangements see Page 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN CHRISTOPHER DELRUE/            Examiner, Art Unit 3745